Exhibit 12.1 Ameren Corporation Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 266,182 $ 546,738 Less- Change in accounting principle - - Less- Minority interest (13,109 ) (27,135 ) Add- Taxes based on income 148,508 283,825 Net income before income taxes, change in accounting principle, and minority interest 427,799 857,698 Add- fixed charges: Interest on long term debt 206,979 345,410 Estimated interest cost within rental expense 2,175 4,081 Amortization of net debt premium, discount, and expenses 9,766 15,341 Subsidiary preferred stock dividends 5,452 10,936 Adjust preferred stock dividends to pre-tax basis 2,981 5,565 Total fixed charges 227,353 381,333 Less: Adjustment of preferred stock dividends to pre-tax basis 2,981 5,565 Earnings available for fixed charges $ 652,171 $ 1,233,466 Ratio of earnings to fixed charges 2.86 3.23
